DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8, 10, 12-14, 17, 19, 21, 23-25, 28, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Todd et al. (U.S. Patent Application Publication No. 2018/0081561; hereinafter Todd).

Todd discloses a computer implemented method, comprising: 
receiving a data stream having a plurality of data zones, wherein each zone includes a zone identifier {¶¶ [0021], [0027] receiving a stream of data; the data is divided into chunks (e.g., such as a plurality of data zone/zone); the chunks have entity IDs (e.g., such as zone identifiers)}; 
generating a plurality of hashing values for each zone in the plurality of zones, wherein each hashing value in the plurality of hashing values is generated based on a portion of a zone in the plurality of zones {¶¶ [0021], [0027] the chunks have signatures/hashes that are generated based on the content of the chunks};  
generating a storage structure having a plurality of storage containers, each storage container in the plurality of storage containers storing one or more hashing values in the plurality of hashing values associated with each respective storage container and a plurality of zone identifiers referencing the associated one or more hashing values, wherein at least one storage container including a listing of zone identifiers stored in each storage container in the plurality of storage containers {¶¶ [0013], [0022], [0025], [0027] indexes are generated which have containers associated with the indexes storing the chunks, IDs, and signatures/hashes}; and 
deduplicating, using the storage structure, the received data stream {¶¶ [0021]-[0023] deduplication of the stream data is performed}.  

Todd discloses the method according to claim 1, wherein each container is configured to store a metadata identifying each one of the one associated one or more hashing values {¶¶ [0010], [0026] metadata associated with the chunk and signature/hash is stored}.   

Regarding claim 3, Todd discloses the method according to claim 2, wherein each plurality of zone identifiers stored in each storage container in the plurality of containers is a fixed number of zone identifiers {¶¶ [0024], [0028] set number of chunk identifiers stored in container, but could change}.  

Regarding claim 6, Todd discloses the method according to claim 1, further comprising retrieving a zone identifier in the plurality of zone identifiers referencing a hashing value in the plurality of hashing values {¶ [0027] retrieving a chunk ID}.   

Regarding claim 8, Todd discloses the method according to claim 1, further comprising inserting a new zone identifier and a new corresponding hashing value referencing the new zone identifier {¶¶ [0010], [0040], [0060] adding new chunks}.

Regarding claim 10, Todd discloses the method according to claim 1, further comprising deleting a zone identifier in the plurality of zone identifiers referencing a hashing value in the plurality of hashing values {¶¶ [0062], [0064], [0066] deletion of chunks}.  

Claims 12-14, 17, 19, 21, 23-25, 28, 30 and 32 contain corresponding limitations as claims 1-3, 6, 8 and 10 and are therefore rejected for the same rationale.  

Allowable Subject Matter
Claims 4, 5, 7, 9, 11, 15, 16, 18, 20, 22, 26, 27, 29, 31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Diedra McQuitery/Primary Examiner, Art Unit 2166